DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amundson (US 20070085818).
Regarding claim 1: Amundson teaches a method for driving an electro-optic display, the display having at least one display pixel coupled to a storage capacitor (Fig. 3A and paragraph [0025-0029] teach driving an electro-optic display with display pixel coupled to a storage capacitor), the method comprising: applying a waveform sequence to the at least one display pixel and connecting the storage capacitor to a first bias voltage; and maintaining a last frame voltage level on the display pixel after the completion of the applied waveform (claim 17 and paragraph [0025-0033] teach applying or addressing a voltage pulse or waveform to the display pixel and connecting the storage capacitor to a first bias voltage, and using the storage capacitor maintaining between the row addressing events or frames after last applied pulse or waveform is completed).

Regarding claim 3: Amundson teaches wherein the electro-optic display further include a display medium (Fig. 6, claim 17 and paragraph [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson (US 20070085818) in the view of Sim (US 20160225321).
Regarding claim 2: Amundson teaches the step of maintaining a last frame voltage (claim 17 and paragraph [0025-0033]). 
Amundson does not explicitly disclose further comprising maintaining a floating state on the storage capacitor.
However, Sim teaches maintaining a floating state on the storage capacitor (Figs. 1-3 and paragraph [0076]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Amundson’s invention by including above teachings of Sim, because placing a pixel in the floating state is very well-known technique in driving or electro-optic displays in order to control voltage discharge and optimal pixel driving, as shown by Sim. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 6: Combination of Amundson and Sim teach wherein the step of maintaining a last frame voltage level further comprising maintaining a floating state on the display medium (Sim in Figs. 1-3 and paragraph [0076]). See claim 2 rejection for combination reasoning of Amundson and Sim, same rationale applies here.

Regarding claim 7: Combination of Amundson and Sim teach wherein the step of maintaining a last frame voltage level further comprising maintaining a zero volt bias on the display medium (Sim in Figs. 1-3 and paragraph [0051, 0068, 0072]). See claim 2 rejection for combination reasoning of Amundson and Sim, same rationale applies here.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amundson (US 20070085818) in the view of Miyata (US 20160329012).
Regarding claims 4 & 5: Amundson does not explicitly disclose wherein the step of applying a waveform further comprising connecting the display medium to a second bias voltage; and wherein the second bias voltage is a constant voltage source.
However, Miyata teaches wherein the step of applying a waveform further comprising connecting the display medium to a second bias voltage; and wherein the second bias voltage is a constant voltage source (paragraph [0104-106] teach connecting the display medium to a second bias voltage VCOM, and wherein VCOM can be a constant voltage source). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Amundson’s invention by including above teachings of Miyata, because using constant VCOM voltage while driving the display medium of electrophoretic display is very well-known technique in driving or electro-optic displays in order to control optimal pixel driving as an alternate driving technique to Amundson, as shown by Miyata. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622